Exhibit 10.2

October 6, 2014

Mary Ellen Genovese
2125 O'Nel Drive
San Jose, Ca. 95131

RE: Chief Financial Officer at 8x8, Inc. (Nasdaq: EGHT)

Dear Mary Ellen,

On behalf of 8x8, Inc., a Delaware corporation (the "Company"), I am pleased to
offer you the position of Chief Financial Officer beginning November 1, 2014.
You will cease being the Company's Senior Vice President of Human Resources at
that time. The terms of your new employment relationship with the Company will
be as set forth below and will be subject to the approval of the Company's Chief
Executive Officer.

1. Position. You will become Chief Financial Officer. As such, you will have
responsibilities as determined by the Company's Chief Executive Officer and the
Audit Committee of the Board of Directors. Your duties and responsibilities are
subject to change depending on the needs of the Company.

2. Compensation.

a. Base Salary. You will be paid an annualized salary of $315,500 payable in
accordance with the Company's standard payroll policies subject to normal
required withholding.

b. Salary Review. Your base salary will be reviewed as part of the Company's
normal salary review process.

c. Expenses. You will be reimbursed for all reasonable and necessary business
expenses incurred in the performance of your duties as provided in the Company's
Employee Handbook.

3. Management Incentive Plan. You will be eligible to participate in the
Company's Management Incentive Plan, with a target annual bonus of 60% of your
annual base salary. The Management Incentive Plan will be paid (if minimum
targets are met) in the calendar year in which the relevant fiscal year ends,
promptly after the completion of each fiscal year's audit. Your new target will
be effective November 1, 2014, and your current target rate will remain in place
through the end of October.

4. Stock Awards.

(a) Initial Equity Grants: Subject to approval by the Board of Directors, you
will receive the following awards of stock-based compensation under the
Company's 2012 Equity Incentive Plan(2012 Stock Plan) with the number of shares
subject to each award to be calculated by dividing the value of each award
stated below based on 30 trading-day average closing price of a share of the
Company's Common Stock immediately prior to the grant date, and vesting
commencing on the applicable grant date:

--------------------------------------------------------------------------------



Page 2

(i)   a nonstatutory stock option valued currently at $787,500 to purchase
shares of Common Stock at an exercise price per share equal to Market Value (as
defined in the 2012 Stock Plan) on the grant date, vesting as to one-fourth
(1/4) of the shares subject to the option on the first anniversary of the grant
date and as to one thirty-sixth (1/36) of the remaining shares at the end of
each consecutive month thereafter, subject to your continued service;

(ii)   RSUs for shares of Common Stock currently valued at $187,500, which
shares are subject to two vesting conditions: (A) none of such RSUs shall vest
unless and until the average of the Market Value of the Common Stock exceeds
150% of the Market Value on the grant date for at least one period of 30
consecutive trading-days during the four-year period following the grant date;
and (B) if condition (A) is met, then 25% of such RSUs will vest on each
consecutive anniversary of the grant date, subject to your continued service. If
condition (A) is met prior to an annual vesting date in condition (B), the
unvested RSUs shall remain subject to the annual vesting requirement in
condition (B). If condition (A) is not met within the four-year period, none of
such RSUs will ever vest;

(iii)   RSUs for shares of Common Stock ("TSR Performance Shares") currently
valued at $187,500, which shares will vest subject to your continued service and
the performance of the price per share of the Common Stock relative to the
NASDAQ Composite Index (^IXIC) over the following three measurement periods:

(A) 25% of the TSR Performance Shares can be earned between the grant date and
March 31, 2016;

(B) 50% of the TSR Performance Shares can be earned between the grant date and
March 31, 2017;

(C) 25% of the TSR Performance Shares can be earned between the grant date and
March 31, 2018;

where in each such measurement period, (1) if the performance return on the
price per share of Common Stock exceeds the performance return on the NASDAQ
Composite Index, (which shall be determined by subtracting the percentage return
on the NASDAQ Composite Index from the percentage return on the price per share
of the Common Stock), then all of the TSR Performance Shares for such
measurement period will be deemed earned and will vest; (2) if the performance
return on the price per share of Common Stock is more than 50% lower than the
performance return on the NASDAQ Composition Index, then none of the TSR
Performance Shares for such measurement period will be deemed earned or vest;
and (3) if the performance return on the price per share of Common Stock is
between 0% and 50% lower than the performance return on the NASDAQ Composite
Index, then the number of TSR Performance Shares deemed earned and vesting for
such measurement period will be reduced by 2% for each 1% by which the
performance return on the NASDAQ Composite Index exceeds the performance return
on the Common Stock. The performance return on each of the price per share of
Common Stock and the NASDAQ Composite Index will be determined in the manner
described in SEC Regulation S-K, Item 201(e)(1), which assumes a dollar amount
invested in each at the applicable price of the Common Stock and the NASDAQ
Composite Index at the beginning of the measurement period, and which shall be
compared with the dollar value of the

--------------------------------------------------------------------------------



Page 3

investment at the end of the measurement period based on the 30-day trading
average price of each of the Common Stock and the NASDAQ Composite Index prior
to and through the grant date and the last trading day of each of the relevant
measurement periods, as the case may be.

Ex.1

- Assume that for the period from the grant date through March 31 2016 the
beginning and ending prices per share of Common Stock (determined as provided
above) are $9.50 and $12.00, respectively, and the beginning and ending ^IXIC
are 3,660 and 3,750, respectively. Assume no dividends are paid by the Company
during the period. Therefore, $100 invested in Common Stock at the beginning of
the period is worth $126 at the end, a 26% return, and $100 invested in ^IXIC at
the beginning of the period is worth $103 at the end, a return of 3%. Therefore,
the performance return on the price per share of Common Stock exceeds the
performance return on the NASDAQ Composite Index so if you are in continued
service to the Company on March 31, 2016 you will earn and vest as to 25% of the
TSR Performance Shares.



Ex.2

- Assume that for the period from the grant date through March 31, 2017, the
beginning and ending prices per share of Common Stock (determined as provided
above) are $9.50 and $8.00, respectively, and the beginning and ending ^IXIC are
3,660 and 3,250, respectively. Assume no dividends are paid by the Company
during the period. Therefore, $100 invested in Common Stock at the beginning of
the period is worth $84 at the end, (-16%) return, and $100 invested in ^IXIC at
the beginning of the period is worth $89 at the end, (-11%) return. The
performance return on the price per share of Common Stock compared with the
^IXIC is (-5%) worse than the performance return on the NASDAQ Composite Index.
Therefore, the total number of TSR Performance Shares for the period is reduced
by 10% (5% x 2) and 90% of the 50% of the TSR Performance Shares eligible to be
earned during such measurement period, or 45% of the total number of TSR
Performance Shares will be earned and vest, if you were in continuous service to
the Company through March 31, 2017.



(b)   Share Retention: You agree to acquire and retain an ownership interest in
Common Stock which is equal in value to one times the amount of your base salary
in Paragraph 2(a). Shares counted for this purpose will consist of shares of
Common Stock you own directly by whatever means acquired, shares under unvested
RSUs that are subject only to time-based vesting, shares held in a 401(k) or
similar plan, and shares acquired under the Company's Employee Stock Purchase
Plan. You will have five years from your start date in which to meet this stock
ownership threshold. If at any time thereafter, while you remain Chief Financial
Officer of the Company, your aggregate share ownership as defined in this
Paragraph 4(b) should fall below the threshold, you agree to retain shares as
they vest and you acquire them, and not to sell any of your shares of Common
Stock, until your share ownership exceeds the threshold. In the event of a
termination of your employment, or a Corporate Transaction, this Paragraph 3(b)
shall become inapplicable.

(c)   Corporate Transaction: In the event that you are subject to an Involuntary
Termination (as defined below) within one year following a Corporate
Transaction:

(i) if the condition in Paragraph 4(a)(ii) has been met as of the closing date
of the Corporate Transaction (based on the price per share of Common Stock being
paid in such transaction), vesting shall accelerate with respect to the
percentage of then unvested RSUs still subject to the condition in Paragraph
4(a)(ii)(B), which equals 100% times the quotient of the number of months from
the grant date to such closing date divided by 48,

--------------------------------------------------------------------------------



Page 4

and the remainder of the unvested RSUs will continue to vest in accordance with
the original vesting schedule, subject only to your continued service subsequent
to the Corporate Transaction;

(ii)   any TSR Performance Shares for which the performance conditions in
Paragraph 4(a)(iii) have been met as of the closing date of the Corporate
Transaction (based on the price per share of Common Stock being paid in such
transaction) shall be settled by delivery of the corresponding number of shares
of Common Stock, and all other unvested TSR Performance Shares shall vest over
the remainder of the original period expiring March 31, 2018, subject only to
your continued service subsequent to the Corporate Transaction with no further
performance conditions; and

(iii)   all remaining unvested options and RSUs as of the closing date of the
Corporate Transaction shall continue to vest thereafter subject only to your
continued service and if, your employment is terminated without Cause (as
defined below) within 12 months following a Corporate Transaction of the
Company, all of your remaining unvested options and RSUs granted under Paragraph
4 will vest in full.

(d) "Involuntary Termination" means any of the following events: (i) without
your express written consent, a significant reduction of your duties, position
or responsibilities relative to your duties, position or responsibilities in
effect immediately prior to such reduction; (ii) without your express written
consent, a material reduction by the Company (or its successor) of your base
salary as in effect immediately prior to such reduction; (iii) without your
express written consent, a material reduction by the Company (or its successor)
in the kind or level of employee benefits to which you were entitled immediately
prior to such reduction with the result that your overall benefits package is
significantly reduced; (iv) without your express written consent, your
relocation to a facility or a location more than 25 miles from our San Jose, CA.
location immediately prior to such relocation; or (v) any purported termination
of you other than for Cause (as defined below); and

(e) "Cause" means: (i) any act of personal dishonesty taken by you in connection
with your responsibilities in your service to the Company which is intended to
result in your personal enrichment; (ii) your conviction of a felony; (iii) any
act by you that constitutes material misconduct and is injurious to the Company;
(iv) any breach of fiduciary duty to the company, (v) a material breach of any
agreement with the company, or (vi) your initiating litigation against the
company.

5. Benefits. The Company will continue to make available to you standard
vacation, medical and dental insurance benefits, a 401(k) Plan, and Employee
Stock Purchase Plan.

6. Standard Confidentiality and Inventions Assignment Agreement. You will remain
bound by the Company's standard Confidential Information and Inventions
Assignment Agreement (the "Confidentiality Agreement") which you signed on July
1, 2014.

--------------------------------------------------------------------------------



Page 5

7. At-Will Employment. You will continue to be an employee-at-will, meaning that
either you or the Company may terminate your employment at any time, without
notice, for any reason or no reason without further obligation or liability to
either party. Such termination will not affect the parties' respective
obligations under the Confidentiality Agreement. You will receive the Company's
Employee Handbook with all of our policies and procedures on your first day of
employment.

8. No Outside Consulting. You agree to not sit on any board of directors, or do
any outside consulting work for any other person or company while employed
full-time at the Company other than with the advance written approval of the
Chief Executive Officer of the Company.

9. Effective Date. Your new position will be become effective as of November 1,
2014.

Please indicate your acceptance by signing and returning a copy of the signed
letter to me via e-mail or facsimile at 408-436-6417.

Congratulations on your new assignment!

Sincerely,

8X8, INC.

By: /s/ Vikram Verma
Vikram Verma
Chief Executive Officer

ACCEPTED:

Mary Ellen Genovese
Mary Ellen Genovese

Date: ________________________

--------------------------------------------------------------------------------